IN THE
                        TENTH COURT OF APPEALS

                               No. 10-11-00279-CR
                               No. 10-11-00280-CR
                               No. 10-11-00281-CR
                               No. 10-11-00282-CR

RUSSELL WADE EASON,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                         From the 54th District Court
                           McLennan County, Texas
                  Trial Court Nos. 2011-411-C2, 2011-412-C2,
                         2011-413-C2, and 2011-443-C2


                         MEMORANDUM OPINION


      Russell Wade Eason appeals a conviction for unlawful possession of a firearm by

a felon, two convictions for burglary of a habitation, and a conviction for theft over

$20,000 but less than $100,000. By letter dated July 27, 2011, the Clerk of this Court

notified Eason that his appeals were subject to dismissal because the trial court’s

certificate of right of appeal that Eason signed in each underlying criminal case
indicated that the underlying criminal cases were plea bargain cases and that Eason had

no right to appeal and waived his right to appeal. See TEX. R. APP. P. 25.2(d). The Clerk

also warned Eason that the appeals would be dismissed unless, within 21 days of the

date of the letter, a response was filed showing grounds for continuing the appeals. See

TEX. R. APP. P. 44.3. We received a response from Eason; however, it does not provide

grounds for continuing the appeal.

        Accordingly, these appeals are dismissed.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed August 10, 2011
Do not publish
[CR25]




Eason v. State                                                                     Page 2